@ase 0:21-cv-60456-WPD Document 8-1 Entered on FLSD Docket 04/07/2021 Page 1 of 2

ROBERT L. KAYE, B.C.S.*
MICHAEL S. BENDER, B.C.S.*
JEFFREY A. REMBAUM, B.C.S.*
DEBORAH S. SUGARMAN
ANDREW B, BLACK, B.C.S.*

 

 

A pla MAIN OFFICE:
1200 PARK CENTRAL BLVD SOUTH
ye > e i} } E Ct POMPANO BEACH, FL 35064

TEL. (954) 928-0680

Rembaum “Neon ov-0680
800) 974-0680
PETER C. MOLLENGARDEN, B.C.S.* PL. (800)

GERARD S. COLLINS
SHAWN G. BROWN, B.C.S.*
JEFFREY D. GREEN

EMILY E. GANNON
DANIELLE M. BRENNAN
LAUREN T. SCHWARZFELD
ALLISON L, HERTZ, B.C.S.*
JAY §. LEVIN

KARINA N. SKEIE

Ouivia L. CATO

Amy O. EISENBERG
KERSTIN HENZE, OF COUNSEL

Attorneys At Law WITH ADDITIONAL OFFICES IN:
£ > PALM BEACH GARDENS
TAMPA
MIAMI

 

 

*BOARD CERTIFIED SPECIALIST IN

KB R T, ega rf. Co 7 CONDOMINIUM AND PLANNED

DEVELOPMENT LAW

DSUGARMAN@KBRLEGAL.COM

LISA A. MAGILL, B.C.S.*, OF COUNSEL

March 9, 2020

Via Fax: (888) 718-8862

Brandon Esposito
JK Law, P.A.

925 8.

Federal Highway, Suite 125

Boca Raton, FL 33432

Re: Sabal Ridge Apartment Association, Inc.
Owner: Gregory Harold Pope and Michele Bernadette Pope
Property address: 750 S. Ocean Blvd. #1-S, Boca Raton, FL 33432
File No.: 20344.0001

Dear Mr. Esposito:

We have received your letter dated December 13, 2019 regarding the above-

referenced matter and dispute the allegations contained therein. Your clients’ account
remains delinquent and the Association will proceed with further legal action if the
outstanding delinquency is not resolved.

As your clients are aware, regular quarterly assessments are owed to the
Association. Additionally, as your clients are also aware, there have been several
special assessments that have come due and your clients have failed to make timely
payments. In response to your inquiry concerning interest, in accordance with the
Declaration of Condominium for Sabal Ridge Apartments, interest on delinquent
assessments accrues at the highest rate per annum (18%).

In response to your letter, enclosed is the full and complete validation
evidencing your clients’ debt to the Association. Specifically, enclosed is an account
Case 0:21-cv-60456-WPD Document 8-1 Entered on FLSD Docket 04/07/2021 Page 2 of 2

Gregory Harold Pope and Michele Bernadette Pope
March 9, 2020
Page 2

history with the Association reflecting the details of the outstanding balance owed
(the clients’ ledger does not reflect interest, attorney’s fees and costs) and all
supporting documentation for the special assessments. Additionally, enclosed is a
ledger reflecting the full balance now due of $47,627.69, which includes interest,
attorney’s fees and costs. Your clients must make arrangements to resolve the full
amount owed or the Association will have no alternative but to proceed with further
legal action. Payment in full or acceptable payment arrangements must be made by
March 20, 2020 or the Association will proceed accordingly.

Should you have further questions or wish to discuss this matter in greater
detail, please contact our office.

Very truly yours,
2
Deborah S. Sugarman
DSS:cs
Enclosure

cc: Peter Mollengarden, Esquire
besposito@pmaventures.com

KAYE BENDER REMBAUM, P.L.
